

Exhibit 10.1
Deciphera Pharmaceuticals, Inc.
Non-Employee Director Compensation Policy
The purpose of this Non-Employee Director Compensation Policy (this “Policy”) of
Deciphera Pharmaceuticals, Inc., a Delaware corporation (the “Company”), is to
provide a total compensation package that enables the Company to attract and
retain, on a long-term basis, high-caliber directors who are not employees or
officers of the Company. In furtherance of this purpose, effective as of the
effective time of the registration statement for the Company’s initial firm
commitment underwritten public offering of equity securities (the “Effective
Date”), all non-employee directors shall be paid compensation for services
provided to the Company as set forth below:
Cash Retainers
Annual Retainer for Board Membership: $50,000 for general availability and
participation in meetings and conference calls of our Board of Directors (the
“Board”). No additional compensation for attending individual Board meetings.
Additional Annual Retainer for Non-Executive Chairperson of the Board: $30,000
Additional Annual Retainers for Committee Membership:
Audit Committee Chairperson:      $15,000
Audit Committee member:       $7,500 
Compensation Committee Chairperson:     $10,000
Compensation Committee member:      $5,000 
Nominating and Corporate Governance Committee Chairperson:  $7,500
Nominating and Corporate Governance Committee member:  $3,750  
Science Committee Chairperson:      $10,000
Science Committee member:       $5,000
No additional compensation for attending individual compensation meetings.
All cash retainers will be paid quarterly, in arrears, or upon the earlier
resignation or removal of the non-employee director. Cash retainers owing to
non-employee directors shall be annualized, meaning that non-employee directors
who join the Board during the calendar year, and with respect to all
non-employee directors for 2017, such amounts shall be pro-rated based on the
number of calendar days served by such director.
Equity Retainers
Initial Equity Grant: One-time option grant to each new non-employee director
upon his/her election to the Board after the Effective Date to purchase shares
of the Company’s common stock, par value $0.01 per share (“Common Stock”) in
such amount and on such terms as authorized by the Board, or by a committee
appointed by the Board.




--------------------------------------------------------------------------------



On the date of each Annual Meeting of Stockholders: Annual option grant to each
non-employee director serving on the Board immediately following the Company’s
annual meeting of stockholders to purchase shares of Common Stock in such amount
and on such terms as authorized by the Board, or by a committee appointed by the
Board.
All of the foregoing option grants will have an exercise price equal to the fair
market value of a share of Common Stock on the date of grant.


Expenses
The Company shall reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending Board and committee meetings.
ADOPTED: September 21, 2017
EFFECTIVE: September 26, 2017
AMENDED AND RESTATED: September 11, 2019



